Citation Nr: 1308831	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  12-00 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for residuals, left bunionectomy.

2.  Entitlement to 38 U.S.C.A. § 1151 compensation for residuals, status post right foot bunionectomy.

3.  Entitlement to a temporary total rating for a period of hospitalization or convalescence due to a service connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran had active military service from February 1975 to August 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals that in February 2011 the Veteran faxed a letter from a private physician to the RO for consideration with regard to her appeals.  Unfortunately, the December 2011 Statement of the Case issued by the RO made no mention of that evidence.  Although the letter was eventually identified in an October 2012 Supplemental Statement of the Case, it was not discussed with regard to each of the pending appeals.  As the Veteran contends that this evidence is germane to each of the issues on appeal, and based on the March 2013 statement from the Veteran's representative, who indicates that VA agreed that the matter must be remanded for consideration of that evidence, remand for consideration of this evidence by the RO, in accordance with 38 C.F.R. § 19.37(a), is required.  On remand outstanding VA treatment records dating from October 2012 should be associated with the Veteran's claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dating from October 2012 from the Eastern Colorado VA HSC.

Any additional records identified by the Veteran during the course of the remand should also be requested following receipt of any necessary authorization(s) from the Veteran.  If no records are found, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above and any other development deemed necessary, including, if warranted, provision to the Veteran of a new VA examination regarding her service-connected left foot disability, re-adjudicate each of the claims on appeal.  

If any benefit sought remains denied, provide the Veteran and her representative a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

